Citation Nr: 1524321	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica of the left leg due to VA medical treatment.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica of the left leg due to VA medical treatment.

3. Entitlement to service connection for a gall bladder injury.

4. Entitlement to service connection for residuals of a head injury.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from January 1946 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2012 rating decision issued by the Regional Office (RO) in Hartford, Connecticut. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica due to VA medical treatment, entitlement to service connection for a gall bladder injury, entitlement to service connection for residuals of a head injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since the unappealed January 2009 rating decision denying entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica of the left leg due to VA medical treatment is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW
	
New and material evidence has been presented to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica of the left leg due to VA medical treatment.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that heart surgery that he received at a VA medical facility caused his current meralgia paresthetica of the left leg.  After reviewing all of the evidence of record available at the time of a January 2009 rating decision which denied entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica of the left leg, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in an August 2012 statement, the Veteran alleged that a VA chiropodist had told him that there was a good probability that the process of harvesting veins during heart surgery resulted on lower extremity nerve damage.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica of the left leg due to VA medical treatment is reopened.

REMAND

VA treatment records reflect that in May 2004, the Veteran underwent heart surgery.  Soon after, he reported experiencing left lower extremity sensory disturbances that were later diagnosed, at least in part, as meralgia paresthetica.  As noted above, the Veteran claims that a VA medical professional told him that the process of harvesting veins during heart surgery can result in nerve damage.  Notes from the May 2004 surgery confirm that veins from the right lower extremity, and possibly from the left, were harvested.  Thus far, no medical opinion addressing this issue has been obtained.  There is separate suggestion that complained of pathology may stem from back impairment.  The Court of Appeals for Veterans Claims has recently held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).  Here, the Board finds that the Veteran has met this low threshold and is entitled to an opinion on whether negligent VA treatment was the proximate cause of an additional left lower extremity disability.  It should also be opined as to whether any additional disability was due to an event that was not reasonably foreseeable.

Additionally, the Veteran noted in a July 2014 correspondence that he received treatment through VA Medical Centers in West Haven, Connecticut; Bronx, New York and West Palm Beach, Florida.  He also reported treatment through VA outpatient clinics in Staten Island and Portland, Maine; from the Newington Campus of the VA Connecticut Healthcare System; and private treatment from Brighton Marine Hospital in Brighton Maine.  The appellant did not, however, identify the dates or nature of the treatment.

Finally, the Veteran has timely filed a notice of disagreement with an August 2014 rating decision denying entitlement to service connection for a gall bladder injury and residuals of a head injury, as well as entitlement to a TDIU.  No statement of the case has yet been issued.  In these circumstances, remand for issuance of a statement of the case is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the issues of entitlement to service connection for a gall bladder injury, entitlement to service connection for residuals of a head injury and entitlement to a TDIU.  In the event the Veteran wants to perfect an appeal on this issue, a timely substantive appeal would be required.  Without a substantive appeal being submitted, the Board has no jurisdiction over this issue.

2. The Veteran should be asked to clarify the dates and nature of any VA treatment from West Haven and Newington, Connecticut; Bronx and Staten Island, New York; West Palm Beach, Florida; and Portland, Maine.  He should also clarify the dates and nature of any treatment from Brighton Marine Hospital in Brighton Maine.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, arrange for an appropriate physician to review the appellant's VA claims file and provide an opinion as to whether VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault during the May 2004 heart surgery resulted in additional disability of the left lower extremity.  The examiner should also opine as to whether the proximate cause of any additional disability was an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.  If no additional disability is found, that should be set out.  If there are complaints or findings for which other causes can be identified, that too should be set out.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claim(s).  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


